       Case 2:20-cv-01891-LMA-DMD Document 102 Filed 06/17/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


L’EGLISE PROPERTIES, LLC, ET AL.                                   CIVIL ACTION

VERSUS                                                                  No. 20-1891

CRANE BUILDERS OF NEW                                                   SECTION I
ORLEANS, LLC, ET AL.

                                      ORDER

         Considering third-party defendant Western World Insurance Company’s

(“Western World”) unopposed motion1 for its first twenty-one day extension of time to

file responsive pleadings, and the Court finding that no objection to an extension of

time has been filed in the record, pursuant to Local Rule 7.8,

         IT IS ORDERED that the motion is GRANTED. Western World shall file

responsive pleadings no later than JULY 6, 2021.

         New Orleans, Louisiana, June 16, 2021.



                                        _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 94.
